Name: 80/1238/EEC: Commission Decision of 17 December 1980 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the USA (Only the French, Danish, German, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D123880/1238/EEC: Commission Decision of 17 December 1980 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the USA (Only the French, Danish, German, Italian and Dutch texts are authentic) Official Journal L 374 , 31/12/1980 P. 0017****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 2 ) OJ NO L 100 , 17 . 4 . 1980 , PP . 32 AND 35 . ( 3 ) OJ NO L 236 , 9 . 9 . 1980 , P . 35 . SECOND COMMISSION DECISION OF 17 DECEMBER 1980 AUTHORIZING CERTAIN MEMBER STATES TO PROVIDE FOR DEROGATIONS FROM CERTAIN PROVISIONS OF COUNCIL DIRECTIVE 77/93/EEC IN RESPECT OF OAK WOOD ORIGINATING IN THE USA ( ONLY THE DANISH , DUTCH , FRENCH , GERMAN AND ITALIAN TEXTS ARE AUTHENTIC ) ( 80/1238/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF HARMFUL ORGANISMS OF PLANT OR PLANT PRODUCTS ( 1 ), AS AMENDED BY DIRECTIVES 80/392/EEC AND 80/393/EEC ( 2 ), AND IN PARTICULAR ARTICLE 14 ( 3 ) THEREOF , HAVING REGARD TO THE REQUEST MADE BY THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS , WHEREAS UNDER THE PROVISIONS OF DIRECTIVE 77/93/EEC , OAK WOOD WITH BARK ATTACHED , ORIGINATING IN NORTH AMERICA , MAY IN PRINCIPLE NOT BE INTRODUCED INTO THE COMMUNITY , BECAUSE OF THE RISK OF CERATOCYSTIS FAGACEARUM ( OAK WILT ) BEING INTRODUCED ; WHEREAS , HOWEVER , ARTICLE 14 ( 3 ) OF THE ABOVEMENTIONED DIRECTIVE PERMITS DEROGATIONS FROM THAT RULE , PROVIDED THAT IT IS ESTABLISHED THAT THERE IS NO RISK OF SPREADING HARMFUL ORGANISMS ; WHEREAS IN THE REQUESTING MEMBER STATES THERE IS A NEED TO IMPORT OAK WOOD WITH BARK ATTACHED , BECAUSE OF THE TECHNICAL REQUIREMENTS OF VENEER PRODUCTION ; WHEREAS , IN RESPECT OF THE USA , THE COMMISSION HAS ESTABLISHED THAT ON THE BASIS OF THE INFORMATION AVAILABLE AT PRESENT , THERE IS NO RISK OF SPREADING CERATOCYSTIS FAGACEARUM , PROVIDED THAT CERTAIN SPECIAL TECHNICAL CONDITIONS ARE SATISFIED ; WHEREAS UNDER COMMISSION DECISION 80/809/EEC ( 3 ), THE COMMISSION HAS ALREADY GRANTED SUCH A DEROGATION FOR THE PERIOD WHICH EXPIRED ON 30 SEPTEMBER 1980 ; WHEREAS IMPROVED CONDITIONS RELATING TO THE POUND ST . 752.40 ; MEASURES TO BE TAKEN BY THE USA CAN NOW BE LAID DOWN BY THE COMMUNITY , TAKING INTO ACCOUNT SOME INFORMATION SUPPLIED BY THE USA AND A CERTAIN PERIOD NECESSARY FOR THEIR IMPLEMENTATION ; WHEREAS THE REQUESTING MEMBER STATES SHOULD THEREFORE BE AUTHORIZED TO PROVIDE FOR DEROGATIONS IN RESPECT OF OAK WOOD ORIGINATING IN THE USA FOR A FURTHER PERIOD UNDER THOSE SPECIAL TECHNICAL CONDITIONS ; WHEREAS THE AUTHORIZATION WILL BE EXTENDED IN THE LIGHT OF INFORMATION TO BE COLLECTED IN THE FORTHCOMING MONTHS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON PLANT HEALTH , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE HEREBY AUTHORIZED , WITH EFFECT FROM 1 OCTOBER 1980 , TO PROVIDE UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 2 FOR DEROGATIONS FROM ARTICLE 5 ( 1 ) AND THE THIRD INDENT OF ARTICLE 12 ( 1 ) ( A ) OF DIRECTIVE 77/93/EEC WITH REGARD TO THE REQUIREMENTS REFERRED TO IN ANNEX IV , PART A ( 2 ) FOR LOGS OF QUERCUS WITH BARK ATTACHED ORIGINATING IN THE USA AND INTENDED FOR VENEER PRODUCTION . 2 . FOR THE PURPOSE OF PARAGRAPH 1 , THE FOLLOWING MINIMUM CONDITIONS SHALL BE SATISFIED : ( A ) THE LOGS SHALL NOT ORIGINATE IN INFECTED AREAS , THAT IS TO SAY AREAS WHERE CERATOCYSTIS FAGACEARUM IS KNOWN TO OCCUR , OR IN ADEQUATE ADJACENT BUFFER ZONES AROUND SUCH AREAS ; ( B ) THE OFFICIAL PLANT PROTECTION ORGANIZATION OF THE USA SHALL TAKE APPROPRIATE MEASURES TO ENSURE THAT THE CONDITIONS LAID DOWN UNDER ( A ) ARE SATISFIED ; WITH EFFECT FROM 1 FEBRUARY 1981 AND WITHOUT PREJUDICE TO IDENTIFICATION PRACTICES ALREADY IN USE , THE LOGS SHALL BE IDENTIFIABLE IN ACCORDANCE WITH THE FOLLOWING SCHEME : - AT THE SITE OF HARVESTING AN OFFICIALLY RECOGNIZED COUNTY AND STATE IDENTIFICATION SYMBOL SHALL BE PLACED ON THE BASE END OF EACH LOG , WITH PAINT OF A TYPE USED IN FORESTRY , - THIS IDENTIFICATION SYMBOL SHALL APPEAR ON THE ORIGINAL BILL OF SALE AND ALL SUBSEQUENT BILLS OF SALE ; ( C ) THE OFFICIAL PLANT-HEALTH CERTIFICATE SHALL BE ISSUED BY THE US FEDERAL AUTHORITIES , AND SHALL INDICATE THE BOTANICAL NAME OF THE GENUS OR THE SPECIES , AS WELL AS THE COUNTRY OR COUNTRIES OF ORIGIN OF THE LOGS AND THE CORRESPONDING IDENTIFICATION SYMBOLS , BASED ON THE EXAMINATION OF THESE SYMBOLS MENTIONED IN THE FIRST INDENT OF ARTICLE 1 ( 2 ) ( B ) AND THE SUPPORTING DOCUMENTATION MENTIONED IN THE SECOND INDENT OF ARTICLE 1 ( 2 ) ( B ); ( D ) THE LOGS MAY BE INTRODUCED INTO THE COMMUNITY ONLY VIA THE FOLLOWING PORTS OF UNLOADING : // - AMSTERDAM , // - LE HAVRE , // - ANTWERPEN , // - LIVORNO , // - BREMEN , // - NORDENHAM , // - BREMERHAVEN , // - RAVENNA , // - HAMBURG , // - ROTTERDAM , // - KOEBENHAVN , // - VENEZIA . // THE INSPECTIONS REQUIRED PURSUANT TO ARTICLE 12 OF DIRECTIVE 77/93/EEC SHALL BE MADE EITHER IN THOSE PORTS OR AT THE FIRST PLACE OF STORAGE ; ( E ) PRIOR TO TREATMENT OR PROCESSING AT LEAST OF THE TYPE PROVIDED FOR IN ANNEX IV , PART A ( 2 ) TO THE DIRECTIVE REFERRED TO IN ( D ), LOGS WHICH HAVE BEEN STORED IN ONE OF THE MEMBER STATES MENTIONED IN PARAGRAPH 1 MAY BE INTRODUCED INTO ANOTHER MEMBER STATE ONLY AFTER INFORMATION HAS BEEN EXCHANGED BETWEEN THE OFFICIAL PLANT PROTECTION ORGANIZATIONS OF THE MEMBER STATES CONCERNED UNDER CONDITIONS WHICH HAVE BEEN AGREED BETWEEN THEM PRIOR TO SUCH INTRODUCTION ; ( F ) PRIOR TO TREATMENT OR PROCESSING AT LEAST OF THE TYPE PROVIDED FOR IN ANNEX IV , PART A ( 2 ) TO THE DIRECTIVE REFERRED TO IN ( D ), THE LOGS MAY BE STORED ONLY AT PLACES WHICH HAVE BEEN NOTIFIED TO THE OFFICIAL PLANT PROTECTION ORGANIZATION OF THE MEMBER STATE CONCERNED AND MENTIONED IN PARAGRAPH 1 , AND WHICH HAVE APPROPRIATE WET STORAGE FACILITIES , AVAILABLE AT LEAST FOR THE PERIOD SPECIFIED IN ( G ); ( G ) PRIOR TO TREATMENT OR PROCESSING AT LEAST OF THE TYPE PROVIDED FOR IN ANNEX IV , PART A ( 2 ) TO THE DIRECTIVE REFERRED TO IN ( D ), THE LOGS SHALL BE SUBJECT TO CONTINUOUS WET STORAGE , STARTING AT THE TIME OF FLUSHING IN THE NEIGHBOURING OAK STANDS AT THE LATEST ; ( H ) THE WASTE FROM TREATMENT OR PROCESSING SHALL IMMEDIATELY BE DESTROYED AT THE PLACE OF PROCESSING ; ( I ) THE NEIGHBOURING OAK STANDS SHALL BE REGULARLY INSPECTED AT APPROPRIATE TIMES BY THE OFFICIAL PLANT PROTECTION ORGANIZATION FOR SYMPTOMS OF CERATOCYSTIS FAGACEARUM . ANY CONFIRMED CONTAMINATION SHALL IMMEDIATELY BE NOTIFIED TO THE OTHER MEMBER STATES AND TO THE COMMISSION ; ( J ) PRIOR TO IMPORT , THE IMPORTER OR HIS AGENTS SHALL NOTIFY EACH INSTANCE OF IMPORTATION SUFFICIENTLY IN ADVANCE TO THE COMPETENT AUTHORITY IN THE MEMBER STATE CONCERNED AND MENTIONED IN PARAGRAPH 1 , INDICATING : - THE QUANTITY , - THE COUNTY OR COUNTRIES OF ORIGIN , - THE PORT OF UNLOADING , - THE PLACE OR PLACES OF STORAGE , - THE PLACE OR PLACES OF DESTINATION IN CONNECTION WITH PROCESSING FOR VENEER PRODUCTION . THEY SHALL BE OFFICIALLY INFORMED , PRIOR TO IMPORT , OF THE CONDITIONS LAID DOWN IN ( A ) TO ( I ). ARTICLE 2 WITH EFFECT FROM 1 JULY 1981 , THE MEASURES TAKEN PURSUANT TO ARTICLE 1 ( 2 ) ( B ) AND ( C ) SHALL BE SUPPORTED BY AT LEAST ONE OF THE FOLLOWING MEASURES , BASED ON APPROPRIATE INSPECTION PROCEDURES AND INTRODUCED IN ACCORDANCE WITH A PREVIOUSLY AGREED PROGRAMME FOR THEIR IMPLEMENTATION : - A CERTIFICATE OF ORIGIN ISSUED BY STATE FORESTERS OR OTHER STATE OR COUNTY OFFICIALS , INDICATING THE OFFICIALLY RECOGNIZED COUNTY AND STATE IDENTIFICATION SYMBOL AS WELL AS A DESCRIPTION OF THE CONSIGNMENT , - A FEDERAL BRAND PLACED OFFICIALLY AT SOME TIME PRIOR TO SHIPMENT TO THE COMMUNITY ALONGSIDE THE OFFICIALLY RECOGNIZED COUNTY AND STATE IDENTIFICATION SYMBOL , - OTHER OFFICIAL STATEMENTS APPROVED BY THE COMMUNITY AND EQUIVALENT TO THE ABOVEMENTIONED MEASURES IN RESPECT OF ORIGIN IDENTIFICATION . ARTICLE 3 THE AUTHORIZATION GRANTED IN ARTICLE 1 SHALL EXPIRE ON 31 OCTOBER 1981 . IT SHALL BE REVOKED EARLIER IF IT IS ESTABLISHED THAT THE CONDITIONS LAID DOWN UNDER ARTICLES 1 ( 2 ) AND 2 ARE NOT SUFFICENT TO PREVENT THE INTRODUCTION OF CERATOCYSTIS FAGACEARUM OR HAVE NOT BEEN COMPLIED WITH . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSLELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT